UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 05-7070




In Re: RODNEY H. WILLIAMS, a/k/a Simon Andrew
Conrad, a/k/a Siothan Andrew Connor, a/k/a Rod
Williams, a/k/a Kenneth Gary Williams,

                                                         Petitioner.



                 On Petition for Writ of Mandamus
                            (CR-01-231)


Submitted:   September 27, 2005           Decided:   October 4, 2005


Before LUTTIG, MOTZ, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Rodney H. Williams, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Rodney H. Williams petitions for writ of mandamus.       He

seeks an order requiring the district court judge presiding over

his 28 U.S.C. § 2255 (2000) proceeding to be recused.

          Mandamus relief is available only when the petitioner has

a clear right to the relief sought.     See In re First Fed. Sav. &

Loan Assn., 860 F.2d 135, 138 (4th Cir. 1988).      Further, mandamus

is a drastic remedy and should only be used in extraordinary

circumstances.     See Kerr v. United States Dist. Court, 426 U.S.

394, 402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

Mandamus may not be used as a substitute for appeal.        See In re

United Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).

          Williams has failed to allege the extrajudicial bias

necessary to warrant recusal of the district judge.      In re Beard,

811 F.2d at 827.   Thus, his claim fails.   Id.   Accordingly, we deny

Williams’ motion to proceed in forma pauperis and his petition for

writ of mandamus. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                      PETITION DENIED




                                - 2 -